DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed May 12, 2020 has been entered.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-34 and 39-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20180103865 to Trayanova et al. (submitted by Applicant, hereinafter referred to as “Trayanova”).
As to claim 24, Trayanova discloses a method for identifying optimized regions of interest, the method comprising:
	receiving at least one patient-specific three-dimensional (3D) model of a patient's heart ([0093], generated 3D finite-element tetradedral meshes);
	generating activation data from one or more simulations of electrical-signal propagation over the 3D model ([0103], finite-element simulations using CARP software, electrical wave propagation; [0105]);
	generating at least one flow graph based on the activation data and the 3D model, the flow graph comprising two or more nodes and one or more edges connecting the two or more 
	determining one or more directions associated with the one or more edges ([0105], the flow network models directional movement between vertices); and
	determining one or more regions of interest, which correspond to a minimum number of cuts in the flow graph and a maximum flow through the flow graph ([0105], maximum flow termed edge capacity, minimum cut in flow network).
As to claim 25, Trayanova discloses the method of claim 24, wherein the one or more edges correspond to one or more capacities of movement between the two or more nodes ([0105]).
As to claim 26, Trayanova discloses the method of claim 25, wherein the one or more capacities represent movement of electrical signals between two or more structures associated with the two or more nodes ([0105]).
As to claim 27, Trayanova discloses the method of claim 26, wherein determining the one or more directions is based on cross-sectional areas of one or more common faces between the two or more structures ([0106]).
As to claim 28, Trayanova discloses the method of claim 24, wherein determining the one or more directions is based on an order in which the two or more nodes were activated during the one or more simulations ([0103]; [0104]; this is implied as the simulation is determining the electrical wave propagation, wherein propagation is a movement, which requires something to occur in some kind of temporal order in different locations along a path).

As to claim 29, Trayanova discloses the method of claim 24, further comprising designating a first subset of the two or more nodes as source nodes, wherein the source nodes represent nodes that only have movement coming out of them ([0108], e.g., exit site of the reentrant circuit; also, [0106], wherein the Boykov-Kolmogorov algorithm establishes a source node in determining min-cut max-flow).
As to claim 30, Trayanova discloses the method of claim 24, further comprising designating a second subset of the two or more nodes as sink nodes, wherein the sink nodes represent nodes that only have movement coming into them ([0108], e.g., entry site of the reentrant circuit; also, [0106], wherein the Boykov-Kolmogorov algorithm establishes a sink node in determining min-cut max-flow).
As to claim 31, Trayanova discloses the method of claim 24, wherein the 3D model comprises two or more elements, and wherein the two or more nodes correspond to elements activated during the one or more simulations ([0103]; [0105]-[0106]).
As to claim 32, Trayanova discloses the method of claim 24, wherein the 3D model comprises two or more elements, and wherein the two or more nodes correspond to elements activated at a multiple of a predetermined period during the one or more simulations ([0106], activation time between elements less than 20 ms).
As to claim 33, Trayanova discloses the method of claim 24, wherein the 3D model comprises two or more elements, and wherein the two or more nodes correspond to elements activated at particular times based on a function of when one or more vertices of the elements activated during the one or more simulations ([0106]).

As to claim 34, Trayanova discloses the method of claim 24, wherein the 3D model comprises two or more elements ([0094]; [0105]), and wherein the two or more nodes correspond to elements activated within a window of time during the one or more simulations ([0106]).
As to claim 39, Trayanova discloses the method of claim 24, wherein the activation data comprises one or more activation times relative to start and end times of the simulations ([0106], activation times imply that it is between start and end times of the simulation).
As to claim 40, Trayanova discloses the method of claim 24, further comprising displaying the regions of interest on one or more images of the patient's heart ([0118]; [0120]; [0124]).
As to claim 41, Trayanova discloses the method of claim 24, wherein the regions of interest include one or more ablation targets ([0116]-[0117]).
Regarding claim 42, see the discussion above for claim 1.  Trayanova discloses aa system for identifying optimized regions of interest, the system comprising: at least one non-transitory computer-readable medium configured to store instructions ([0278]-[0279]); and at least one processor ([0278]):
Regarding claim 43, see the discussion above for claim 1.  Trayanova discloses a non-transitory computer-readable medium storing a set of instructions that are executable by one or more processors ([0278]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 24-26, 29-34, 36 and 38-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9, 10, 17, 11, 15, 16, 17, 19, 21 and 22 of U.S. Patent No. 10,402,966. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims cover the same subject matter and are broader than the claims of the patent.  The current claims correspond to the claims of the patent as indicated in the following table.

Current Claims
Claims of 10,402,966
24
1+2+4+5+16
25
7
26
1
29
9
30
10
31
17
32
17
33
17
34
17
36
11
38
15
39
3
40
19
41
1
42
21+2+4+5+16
43
22+2+4+5+16



Claims 24-26, 29-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 8, 9, 10, 11, 16, 18, 19 and 20 of U.S. Patent No. 10,679,348. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims cover the same subject matter and are broader than the claims of the .

Current Claims
Claims of 10,679,348
24
1+3
25
11
26
1
29
1
30
1
31
1+5
32
10
33
10
34
10
35
8
36
9
37
9
38
1+6
39
10
40
16
41
18
42
19+3
43
20+3



Subject Matter Not Found in Prior Art
The subject matter of claims 35, 36 and 38 were not found in the prior art.  Claim 37 depends from claim 36.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 “Dynamic Simulation of Electrical Phenomena in the Human Heart” by Musha et al. teaches 3D heart model, electrical simulation, and a flow graph.

	 “Image-Based Model of Atrial Anatomy and Electrical Activation: A Computational Platform for Investigating Atrial Arrhythmia” by Zhao et al. teaches a 3D model of atria built and used to simulate the spread of electrical activation in myocardial tissue.
	 “Vulnerability for Reentry in a Three Dimensional Model of Human Atria: A Simulation Study” by Tobon et al. teaches using a hexahedral model of human heart, and modeling of action potential propagation.
	 “3-D MRI Cardiac Segmentation Using graph Cuts” by Uzkent et al. teaches 3-D volume of a heart, simulation of electrical waves propagating through tissue, and a flow graph based on pixels values.
	“An Experimental Comparison of Min-Cut/Max-Flow Algorithms for Energy Minimization in Vision” by Boykov et al. teaches a comparison of min-cut max-flow algorithms for computer vision.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665